This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov. Bar R. X, Sec. 6, Div. (A) (1) (b) and Div. (A) (2) (d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov. Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On November 18, 1998, this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed objections to the Commission’s recommendation and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court, sua sponte, that this cause be, and hereby is, dismissed.